                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         CR-12-23-GF-BMM

                Plaintiff,
      vs.

TERRA LEE BRANDY RUNNING                                   ORDER
CRANE,

                Defendant.

      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on July 31, 2019. (Doc. 105.) The Defendant

waived the 14 day objection period and the right to allocute before the undersigned

at the revocation hearing held July 31, 2019. (Doc 101.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on July 31, 2019. (Doc.

101.) The United States accused Ms. Running Crane (Running Crane) of violating
her conditions of supervised release by: 1) committing another crime; and 2)

consuming alcohol. (Doc. 105 at 2.) Running Crane admitted to all of the

allegations. (Doc. 101.) Judge Johnston found that Running Crane’s violations

warrant revocation, and recommended a sentence of six months in custody at the

Bureau of Prison’s Facility in SeaTac, Washington, with no supervised release to

follow. (Doc. 105 at 4.)

      These violations prove serious and warrant revocation of Running Crane’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 105) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Terra Lee Brandy Running

Crane be sentenced to custody for six months at the Bureau of Prison’s Facility in

SeaTac, Washington, with no supervised release to follow.

      DATED this 13th day of August, 2018.
